per curiam:
Apunta la recurrente, Rexach Construction Co., y la prueba así lo demuestra, que la grúa envuelta en este litigio, ha sido diseñada y se usa, exclusivamente, para aligerar la construcción de edificios de muchas plantas y por lo tanto constituye un equipo de construcción; que es movida por motores eléctricos; que la energía eléctrica para estos motores la suple la Autoridad de las Fuentes Fluviales de Puerto Rico; que no procedía el cobro de contribución sobre *434este equipo, de acuerdo con el Art. 22 de la Ley de Impuestos sobre Artículos de Uso y Consumo (13 L.P.R.A. sec. 4022), ya que no es un aparato eléctrico tributable y sí un equipo de construcción no sujeto a tributación bajo la referida ley. Arguye en contrario el Procurador General que no procede el reintegro de la contribución pagada sobre la grúa en cuestión, el monto de la cual asciende a $4,083.95, porque se trata de un aparato eléctrico no incluido específicamente entre los que la referida ley eximió del arbitrio sobre tales aparatos.
Tiene razón la recurrente. La anterior ley de Rentas Internas de Puerto Rico (Ley Núm. 85 de 20 de agosto de 1925, según fue subsiguientemente enmendada) gravaba con un impuesto de 5% sobre su precio de venta en Puerto Rico toda grúa portátil movida por fuerza motriz (motores eléctricos o movidos mediante el uso de combustible petrolífero) y otros equipos de construcción enumerados en el inciso 35 del Art. 16 de dicha ley. Esta ley, además, gravaba los aparatos eléctricos con un impuesto del 15% sobre su precio de venta. (Ley Núm. 85, supra, inciso 20, Sec. 16.) La Ley en cuestión fue derogada por la Ley de Impuestos sobre Artículos de Uso y Consumo la cual no impuso tributo alguno al equipo de construcción, pero mantuvo el referido impuesto del 15% sobre los aparatos eléctricos, excepto que lo impone sobre su valor contributivo en Puerto Rico, según éste se define en dicha ley (13 L.P.R.A. sec. 4055).
No hay duda que la intención legislativa al aprobar la nueva ley de impuestos sobre artículos de uso y consumo a que nos venimos refiriendo fue la de eliminar la contribución sobre el equipo de construcción. Así aparece del informe del Comité de Hacienda del Senado de Puerto Rico, de 2 de diciembre de 1955 (Diario de Sesiones, Vol. VII, Tomo II, 1955), en que al hacer referencia a sus disposiciones esenciales y de mayor importancia, informa bajo el tópico “Alivio a la Industria, al Comercio y los Negocios” *435que el proyecto deroga, como en efecto la ley derogó, el impuesto sobre el equipo de construcción. Más claramente se expresó la Comisión de Hacienda de la Cámara de Repre-sentantes (Diario de Sesiones, Vol. VII, Tomo I, 1955, pág. 329) al informar que “A fin de fomentar la construcción se exime el equipo usado por esta industria...
Si bajo la ley anterior la grúa estaba sujeta a un arbi-trio específico de 5% y dicho impuesto no se incluyó en la nueva ley de referencia, y la intención legislativa fue mani-fiesta en el sentido de no tributarla, no es lógico concluir que ahora resulte sujeta a un impuesto de 15% como aparato eléctrico bajo la nueva ley a pesar de que en su funciona-miento utilice energía eléctrica. Tal conclusión frustraría por completo el propósito legislativo indicado. Sea-Land Service, Inc. v. Srio. de Hacienda, 91 D.P.R. 401 (1964).
Se revocará, por lo tanto, la sentencia dictada por el Tribunal Superior, Sala de San Juan, el 1ro. de mayo de 1963, y en su lugar se dictará otra ordenando al Secretario de Hacienda que reintegre al apelante la contribución inde-bidamente cobrada en este caso en la suma de $4,083.95.